DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The indicated allowability of Claims 1-20 is withdrawn in view of the newly discovered reference to Zhang (Investigating the Relationship between Pavement Roughness and Heart-Rate Variability by Road Driving Test, 2011) and Rao (US 20180022361 A1).  Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 6/28/2019 and 11/23/2020 have been considered by the examiner.

Response to Amendment
3.	Claims 1-20 are pending.
4.	Claims 1-20 are currently amended.
5.	The abstract as amended overcomes the objections to abstract.
6.	Claims 1, 2, 6, and 19-20 as amended overcomes the objections to the claims.
7.	Claims 1 and 5 as amended overcomes the 112(b) rejection to the claims, however, there are additional 112(b) rejections.

Drawings
8.	The drawings that were filed on 11/23/2020 have been considered by the examiner.	
9.	The drawings are objected:
Figure 8 is not described in the contents of the invention.
10.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
11.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“Acceleration process” and “uniform process” is not mentioned in the specification. (Claim 1, Lines 20-21)
The “smooth parameter” and “smooth parameter stability coefficient” is not mentioned in the specification. (Claims 7-12, Lines 8-10; Claims 13-15, Line 3; Claims 16-18, Line 3; and Claims 19-20, Line 3)
“Calculating maximum acceleration” is not mentioned in the specification. (Claims 13-15, Line 4; Claim 16-18, Line 6; Claims 19-20, Line 4)
“Calculating a range of stability coefficients” is not mentioned in the specification. (Claims 13-15, Lines 7-8; Claims 16-18, Lines 5 and 8; and Claims 19-20, Lines 6-9 and 12-13)
“Comparing the two ranges of stability coefficients in e21) and e22); the stability coefficient equals to the maximum of the two ranges” is not mentioned in the specification (Claims 16-18, Lines 9-10)
A first, second, and third coefficient is not in the specification. (Claims 19-20, Lines 7, 9, and 11-12)
12.	The disclosure is objected to because of the following informalities:
"Identified d by the vehicle” should read as ─identified by the vehicle─ (Remove “d”). (Paragraph [0133], Line 2)
"The weighted root-mean-square acceleration was 1.9087 m/km” appears to have the wrong units. (Paragraph [0161], Line 2)
Appropriate correction is required.

Claim Objections
13.	Claims 1 and 7-20 are objected to because of the following informalities:
“The comfort indicator” should read as ─a comfort indicator─. (Claim 1, Line 10)
It is recommended “integrated weighted RMSA” reads as ─integrated weighted root-mean-square acceleration RMSA.” (Claim 1, Line 10)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
15.	Regarding Claim 1, Lines 21-23, “designing acceleration process, deceleration process and uniform process, to generate a speed curve; and e) optimizing the speed curve” is indefinite.
16.	Regarding Claim 7, Lines 3-8, “when the differences of IRI between the ahead road section and the current position is greater than or equal to 10%, or there is abnormal condition, the speed curve is of hyperbolic tangent function, which includes two parameters: speed difference value and smooth parameter, the speed difference value is the difference between the current speed and the speed corresponding to the target comfort” is indefinite.  Also “which includes two parameters:” should read as ─which includes two parameters, wherein. ─ Claims 8 to 12 have the same limitations as Claim 7 except for their dependencies and are rejected for the same reasoning.
17.	Regarding Claim 13, Lines 3 and 7-8, “the smooth parameter stability coefficient is calculated as follows: ell) calculating maximum acceleration the maximum LBP value (K)” and “calculating a range of stability coefficients; 120825167v1the stability coefficient equals to the maximum of the range of stability coefficients” is indefinite.  Claims 14 and 15 have the same limitations as Claim 13 except for their dependencies and are rejected for the same reasoning.
18.	Regarding Claim 16, Lines 3-10, “the smooth parameter stability coefficient is calculated as follows: calculating acceleration jerk, ensuring the acceleration jerk is within an acceptable a range of stability coefficients; e22) calculating maximum acceleration; establishing a nonlinear optimization equation, based on the prediction mode and a distance of the automated vehicle from the nearest abnormal condition; and calculating a range of stability coefficients; and e23) comparing the two ranges of stability coefficients in e21) and e22); the stability coefficient equals to the maximum of the two ranges” is indefinite.  Claims 17 and 18 have the same limitations as Claim 16 except for their dependencies and are rejected for the same reasoning.
19.	Regarding Claim 19, Lines 3-15, “the smooth parameter stability coefficient is calculated as follows: e31) calculating maximum acceleration; calculating the comfort under current speed, based on the prediction mode; calculating weighted root-mean-square of maximum acceleration and comfort, so that it is less than a comfort threshold; calculating a range of stability coefficients, the maximum of which is a first coefficient; e32) calculating acceleration jerk, so that it is less than an acceleration jerk threshold; calculating a range of stability coefficients, the maximum of which is a second coefficient; 120825167vie33) calculating maximum acceleration; establishing a nonlinear optimization equation, based on the prediction mode and a distance of the automated vehicle from the nearest abnormal condition; and calculating a range of stability coefficients, the maximum of which is a third coefficient; and e34) the stability coefficient equals to the maximum of the three coefficients in e31), e32), and e33)” is indefinite.  Claim 20 has the same limitations as Claim 19 except for their dependencies and is rejected for the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
21.	Subject Matter Eligibility Analysis of Claim 1 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exemption (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to “optimizing the speed curve.”  This limitation akin to a mental process as optimizing is essentially the same as a human mind performing an observation or evaluation of data.  An example would be a human comparing speed and vibrations. (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application.  The applicant has recited a claim in which data is collected and optimized.  The applicant has not presented an improvement to the instantly applicable technology. (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.  Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(I)(a)) (Step 2B).
In conclusion, claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
22.	As per Claims 2-6, 9-12, 15, 18, the applicant has not recited any limitations which would contribute to a practical application or significantly more, or contribute to each claim to raise the claim to significantly more than the recited abstract idea.
23.	Subject Matter Eligibility Analysis of Claim 7 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 7 is rejected under 35 U.S.C §101 because the claimed invention is directed to a judicial exemption (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 7 is directed to “when the differences of IRI between the ahead road section and the current position is less than 10%, and there is no abnormal condition, the speed curve is of constant speed; and when the differences of IRI between the ahead road section and the current position is greater than or equal to 10%, or there is abnormal condition, the speed curve is of hyperbolic tangent function, which includes two parameters: speed difference value and smooth parameter, the speed difference value is the difference between the current speed and the speed corresponding to the target comfort.”  This limitation is a mathematical concept.  “A mathematical formula as such is not accorded the protection of our patent laws” (see MPEP §2106.04(a)(2)) (Step 2A, Prong 1).
The applicant has not recited improvement to any technology or technical field.  The applicant has recited a claim in which, is a mathematical concept, and has not presented any improvement to the instantly applicable technology (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements (Step 2B).
In conclusion, Claim 7 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C §101 as being patent ineligible.  Claim 8 has the same limitations as Claim 7 except for their dependencies and is rejected for the same reasoning.
24.	Subject Matter Eligibility Analysis of Claim 13 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 13 is rejected under 35 U.S.C §101 because the claimed invention is directed to a judicial exemption (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 13 is directed to “calculating a range of stability coefficients; the stability coefficients equals to the maximum of the range of stability coefficients.”  This limitation is a mathematical concept.  “A see MPEP §2106.04(a)(2)) (Step 2A, Prong 1).
The applicant has not recited improvement to any technology or technical field.  The applicant has recited a claim in which, is a mathematical concept, and has not presented any improvement to the instantly applicable technology (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements (Step 2B).
In conclusion, Claim 13 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C §101 as being patent ineligible.  Claim 14 has the same limitations as Claim 13 except for their dependencies and is rejected for the same reasoning.
25.	Subject Matter Eligibility Analysis of Claim 16 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 16 is rejected under 35 U.S.C §101 because the claimed invention is directed to a judicial exemption (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 16 is directed to “calculating a range of the stability coefficient; and comparing the two ranges of stability coefficients; the stability coefficients equals to the maximum of the two ranges.”  This limitation is a mathematical concept.  “A mathematical formula as such is not accorded the protection of our patent laws” (see MPEP §2106.04(a)(2)) (Step 2A, Prong 1).
The applicant has not recited improvement to any technology or technical field.  The applicant has recited a claim in which, is a mathematical concept, and has not presented any improvement to the instantly applicable technology (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements (Step 2B).
Claim 17 has the same limitations as Claim 16 except for their dependencies and is rejected for the same reasoning.
26.	Subject Matter Eligibility Analysis of Claim 19 (see MPEP §2106.03):
As a method, the claim is directed to a statutory category (Step 1).
Claim 19 is rejected under 35 U.S.C §101 because the claimed invention is directed to a judicial exemption (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 4 is directed to “the stability coefficient equals the maximum of the three coefficients.”  This limitation is a mathematical concept.  “A mathematical formula as such is not accorded the protection of our patent laws” (see MPEP §2106.04(a)(2)) (Step 2A, Prong 1).
The applicant has not recited improvement to any technology or technical field.  The applicant has recited a claim in which, is a mathematical concept, and has not presented any improvement to the instantly applicable technology (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements (Step 2B).
In conclusion, Claim 19 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C §101 as being patent ineligible.  Claim 20 has the same limitations as Claim 19 except for their dependencies and is rejected for the same reasoning.

Claim Rejections - 35 USC § 103
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
30.	Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Investigating the Relationship between Pavement Roughness and Heart-Rate Variability by Road Driving Test, 2011) in view of Rao (US 20180022361 A1), and in further view of Powers (US 20150166072 A1).
31.	Regarding Claim 1, Zhang teaches a) establishing a prediction model between vibration type pavement condition and driving comfort, based on type of vehicles, including (Zhang: [Page 6, Paragraph 3] "The aim of the driving test is to study the influence of pavement roughness on driving comfort based on analyzing the relationships among pavement roughness [vibration type pavement condition] , driver's heart rate variability index and vibration acceleration [prediction model]."):
al) Mounting three-axis acceleration sensors to particular positions of a vehicle with selected model and make (Zhang: [Page 1, Paragraph 1] "A KF2 electrocardiogram tester was used to determine the heart rate variability of driver and a three-direction vibration acceleration tester [mounting three-axis acceleration sensor] was also used for determining the vibration felt by the driver."  Note that it would be obvious to add more acceleration sensors on vehicles for the benefit of increased accuracy.);
a2) Driving the vehicles at different speeds on testing roads, respectively, to acquire data of vibration of three-axis acceleration via the three-axis acceleration sensors (Zhang: [Page 3, Paragraph 1] "In order to study the influence of pavement roughness and travel speed of the vehicle on driving comfort [acquire data of vibration of three axis acceleration sensors], several road sections [testing roads] with different pavement roughness are selected and road driving tests are performed on these road sections in different travel speeds [different speeds on testing roads].);
a3) Calculating integrated weighted RMSA as the comfort indicator for each testing road based on the data of vibration of three-axis acceleration (Zhang: [Page 3, Paragraph 1] and [Page 9, Paragraph 3] "In order to study the influence of pavement roughness [based on data of vibration of three axis acceleration sensors] and travel speed of the vehicle on driving comfort [calculating comfort indicator], several road sections with different pavement roughness are selected and road driving tests are performed on these road sections in different travel speeds [for each testing road]."  Also, "The frequency-weighted R.M.S. acceleration (αwo) is suggested to evaluate driving comfort [RMSA as comfort indicator] by ISO 2631-1(1997).");
And a4) establishing a multivariate linear regression based on the comfort indicator, a driving speed and an international roughness index IRI value, wherein the comfort indicator is used as a dependent variable, and the driving speed and the international roughness index IRI value are used as independent variables (Zhang: [Page 10, Paragraph 2] "The multiple linear regression method is employed to analyze the three variables, and the regression equation is obtained as Equation 1. αwo =0.121IRI+0.006V-0.186 (R2=0.849, p<0.01) (1) Where αwo = the frequency-weighted r.m.s. acceleration [comfort indicator, dependent variable], m/s2, V = vehicle travel speed [driving speed, independent variable], km/h IRI = international roughness index [international roughness index IRI value, independent variable], mm/m.");
b) Obtaining road conditions, including road IRI, road surface anti-sliding performance, and abnormal conditions (Zhang: [Page 3, Paragraph 3] "A real-time processing software system (shown in Figure 2) is used to collect, process, display and store test data simultaneously, such as the position of the driving test, travel speed of the vehicle, IRI of the pavement [obtain road conditions, including IRI], σ (standard deviation of roughness) of the pavement, RQI (riding quality index) of the pavement [abnormal conditions] and so on.");
	Zhang fails to explicitly teach a comfort-based self-driving planning method, the method comprising the following steps: c) guiding the vehicle to travel based on the road conditions;
d) Designing acceleration process, deceleration process and uniform process, to generate a speed curve; and e) optimizing the speed curve.
	However, in the same field of endeavor, Rao teaches a comfort-based self-driving planning method, the method comprising the following steps (Rao: [0006] "A system to perform self-learning [planning method] for adaptively achieving passenger comfort enhancement [comfort based] in an autonomous vehicle [self-driving]."): 
c) Guiding the vehicle to travel based on the road conditions (Rao: [0014] and [0017] "The system 100 includes a system controller 101 that controls operation [guiding vehicle] of the system and is configured to execute the method for adaptive passenger comfort enhancement."  Also, "The controller 101 may use the position and movement data [based on the conditions] as feedback to determine whether its control of the vehicle [guide vehicle] is performing as intended.");
d) Designing acceleration process, deceleration process and uniform process, to generate a speed curve (Rao: [0020] and [0026] "A vehicle acceleration controller 109 is coupled to the controller 101 and receives control information from the controller 101. For example, after execution of the adaptive passenger comfort enhancement method, the controller 101 may provide the control data (e.g., acceleration [acceleration/deceleration], speed [uniform]) to the vehicle acceleration controller 109 to control the speed and acceleration of the vehicle."  Also, "Thus, as the vehicle accelerates [acceleration process], decelerates [deceleration process], and/or traverses different road curvatures at different speeds [uniform process], the passenger's facial expression may change to exhibit changing comfort levels responsive to the changing vehicle movement."); 
And e) optimizing the speed curve (Rao: [0065] "The optimized driving state [optimize speed curve] transition may be defined as a maximized (i.e. highest) vehicle speed. The controller further assigns weights to the maximized vehicle speed and to the updated goal function where the weights are based on the voice or image responses from the passenger.").
Zhang and Rao are considered to be analogous to the claimed invention because they are in the same field of vehicle control and comfort.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the teachings of Rao to guide and optimize the vehicle based on road conditions because if comfort is determined, guiding the vehicle based on the calculated value provides the benefit of increased occupant comfort.
Zhang and Roa fails to explicitly teach b) obtaining road conditions, including… road surface anti-sliding performance.
However, in the same field of endeavor, Powers teaches b) obtaining road conditions, including… road surface anti-sliding performance (Powers: [0015] “In another aspect of the presented inventions, profiles of coefficients of frictions [road surface anti-sliding performance] and slip ratio and plots of coefficient of friction (COF) versus slip ratio for a vehicle are compiled over time, across a variety of road environments.”).
Zhang, Rao, and Powers are considered to be analogous to the claimed invention because they are in the same field of vehicle data acquisition and vehicle comfort.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the teachings of Rao and Powers to obtain road conditions because it provides the benefit of analyzing vibrations for occupant comfort. 
32.	Regarding Claim 2, Zhang, Rao, and Powers remains as applied above in Claim 1, and further, Zhang teaches the testing roads in step a2) should meet the following conditions: a21) the testing roads are straight-line segment of not less than 300 meters long (Zhang: [Page 5, Paragraph 3] "The length of each test road section was 2km to 3km [not less than 300m] with a 30~50m changeover section before and after each test road section.");
And a22) the road roughness of the testing roads is lm/km, 2m/km, 3m/km, 4m/km, 5m/km, 6m/km respectively (Zhang: [Page 5, Paragraph 3] "A total of 12 test road sections with IRI ranging from 1.06 to 5.53 mm/m were selected in this study."  Note, a skilled practitioner would recognize that the road roughness values in Table 1 are rounded come out to be 1m/km, 2m/km, 3m/km, 4m/km, 5m/km, and 6m/km.).
33.	Regarding Claim 3, Zhang, Rao, and Powers remains as applied above in Claim 1, and further, Rao teaches b4) Passing the road condition information to automated vehicles via vehicle road communication technology (Rao: [0019] "The controller 101 may use the radio 130 to communicate with the Internet through an access point (AP) or a cellular base station in order to download data or upload its position, route, destination, and/or movement. The controller 101 may also communicate this information with other vehicles 150 or with roadside structures [via road communication technology].").
	Zhang and Rao fails to teach obtaining road conditions include: b1) obtaining the following road condition information: measured road distress, road condition, abnormal traffic information, and road the road conditions; b3) assigning the road condition information to GIS layers through GPS tags; b5) detecting vibrations by the automated vehicles using in-car sensors; b6) uploading the vibrations to GIS database via vehicle road communication technology; and b7) analyzing the vibrations, updating and correcting road condition information in GIS database.
	However, in the same field of endeavor, Powers teaches obtaining road conditions include: b1) obtaining the following road condition information: measured road distress, road condition, abnormal traffic information, and road surface anti-sliding performance (Powers: [0014] and [0017] "In some embodiment, computer vision is used to determine visibility, weather conditions (e.g. sleet hail, or black ice), road conditions (e.g. potholes and buckling) and roadside hazards and issues (e.g. semi-tractor trailer tires that have been shed, dead animal etc.) [abnormal traffic information]."  Also, "In a further embodiment, this data on COF [road surface anti sliding performance] vs slip ratio is added to a database alongside further information including time, location, traffic, road type, and/or environmental conditions local to the data capture event"); 
b2) Assigning GPS tags to the road conditions (Powers: [0015] "In another aspect of the presented inventions, profiles of coefficients of frictions and slip ratio and plots of coefficient of friction (COF) versus slip ratio for a vehicle are compiled over time, across a variety of road environments [road conditions]. In one embodiment, these profiles are tagged [assigning tags] with information about geographic position [GPS tags] and/or are tagged with information about time."); 
b3) Assigning the road condition information to GIS layers through GPS tags (Powers: [0011] "Geographic information system (GIS) [GIS layers] being fused with GPS information [GPS tags] to display a real time position map [road conditions] on a smartphone of a moving cars position."); 
b4) Passing the road condition information to automated vehicles… (Powers: [0061] "In another embodiment, the houses or businesses might have sensor suites themselves, and pass information via WIFI to the cloud, or via WIFI or Bluetooth to passing vehicles. In yet another embodiment, roadside infrastructure (e.g. stop signs or streetlights) might be outfitted with sensors and/or communications hubs powered by photovoltaics, and communicate to the cloud via satellite internet, and to passing vehicles using DSRC or WIFI.");
b5) Detecting vibrations by the automated vehicles using in-car sensors (Powers: [0067] "The housing 506 includes two lithium polymer batteries 503, an inertial measurement unit 504 having an accelerometer and gyroscope [detecting vibrations using sensors], and a microprocessor 505 with Bluetooth communications capability."); 
b6) Uploading the vibrations to GIS database… (Powers: [0062] "The communications node 404 passes sensor data to an on-board processing module 405 which aggregates data from each sensor 401-403. The communications node 404 may also be in contact with an external network such as a cellular network 407, and may pass data via the cellular network 407 to a cloud database 408 [uploading vibrations to database] and a cloud computing module 409."); 
And b7) analyzing the vibrations, updating and correcting road condition information in GIS database (Powers: [0051] and [0097] "Such profiles may be stored alongside descriptive information about the environment. The descriptive information may include time, location (e.g., as determined by GPS), other sensor information, local weather conditions, etc...Further, such profiles may be periodically updated [updating and correcting information]. This allows changing of a vehicle specific profile as conditions of the vehicle change."  Also, "For instance, unique signals can be created which may be analyzed using advanced mathematical and analytical techniques [analyzing conditions], identifying conditions, and forecasting conditions in ways that were previously unavailable.").
Zhang, Rao, and Powers are considered to be analogous to the claimed invention because they are in the same field of vehicle data acquisition and vehicle comfort.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the teachings of Rao and Powers to obtain road conditions because it provides the benefit of analyzing vibrations for occupant comfort. 
34.	Regarding Claim 5, Zhang, Rao, and Powers remains as applied above in Claim 3, and further, Powers teaches in b4) includes the following sub-steps: b41) arranging wireless transmission facilities along roadside at a distance of 1km; b42) the wireless transmission facilities including a data storage part and a short-range wireless communication part; wherein the data storage part stores road condition information with GPS tags (Powers: [0061], [0103], and [0104] "In yet another embodiment, roadside infrastructure (e.g. stop signs or streetlights) might be outfitted with sensors and/or communications hubs powered by photovoltaics, and communicate to the cloud via satellite internet, and to passing vehicles using DSRC [short range wireless communication] or WIFI.”  Also, "Upon receiving prior COF information, the vehicle may correlate the prior COF information for upcoming segments with the profiles 1302 a-n stored in the on-board vehicle profile database 907. Alternatively, the vehicle may access stored profiles from the cloud-based database 908."  Also, "In either case, the vehicle traveling on the travel path may utilize the COF information and/or environmental information with stored profiles (See FIG. 13) to determine performance/safety information for the vehicle prior to the vehicle passing over upcoming segments of the travel path.");
And b43) connecting automatically the wireless communication facilities to vehicle, and passing the road condition information to automated vehicles, when an automated vehicle travels are within a range of wireless network coverage of roadside wireless communication facilities (Powers: [0106] "That is, if conditions warrant providing data, the database may initiate contact [connect automatically] and/or automatically provide data to a vehicle.").
35.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Investigating the Relationship between Pavement Roughness and Heart-Rate Variability by Road Driving Test, 2011), in Rao (US 20180022361 A1), in view of Powers (US 20150166072 A1), and in further view of Fritz (US 20180141561 A1).
36.	Regarding Claim 4, Zhang, Rao, and Powers remains as applied above in Claim 3.
	Zhang, Rao, and Powers fails to teach obtaining the road surface anti-sliding performance in b1) through the following sub-steps: b11) obtaining photos of the front road by cameras on automated vehicles; b12) converting each photo into a local binary method (LBP) into an LBP matrix form; b13) drawing a histogram after calculating the LBP values of all the elements in each photo, and calculating the LBP histogram fitting parameters, based on the mixed Gaussian distribution model; and b14) obtaining the road surface anti-sliding performance.
	However, in the same field of endeavor, Fritz teaches obtaining the road surface anti-sliding performance in b1) through the following sub-steps: b11) obtaining photos of the front road by cameras on automated vehicles (Fritz: [0002] "Technological progress in the field of optical image acquisition [obtaining images] allows the use of camera-based driver assistance systems [on automated vehicle] which are located behind the windshield and capture the area in front [front road] of the vehicle in the way the driver perceives it.");
b12) Converting each photo into a local binary method (LBP) into an LBP matrix form (Fritz: [0029] "The resulting image can be used in order to assess [convert each image] the presence of specular reflections such as, for example, by means of statistical moments or in a particular advantageous form by means of local features (preferably a “local binary pattern” [local binary method (LBP)]) in a “bag of visual words” approach.");
b13) Drawing a histogram after calculating the LBP values of all the elements in each photo, and calculating the LBP histogram fitting parameters, based on the mixed Gaussian distribution model (Fritz: [0024] and [0029] "Class histograms store the frequency with which a feature descriptor of a specific road condition reaches the respective leaf node while traveling through the decision tree. As a result, each class can preferably be assigned a probability [calculate fitting parameters] that is calculated from the class histograms." Also, "Features of the average image can be extracted, taking account of the column means, wherein a “bag of visual words” approach is preferably applied, in which the occurrence of specific prototype values or value tuples is captured on the basis of a histogram [drawing a histogram].");
And b14) obtaining the road surface anti-sliding performance (Fritz: [0007] "It can therefore be the object of the present invention to provide a method and an apparatus of the type indicated above, with which the road condition or even the available friction coefficient [obtaining road surface anti sliding performance] of the road can be established so that driver alerts as well as system interventions can accordingly be effected in a more targeted manner and the effectiveness of accident-preventing driver assistance systems can be increased.").
Zhang, Rao, Powers, and Fritz are considered to be analogous to the claimed invention because they are in the same field of vehicle data acquisition and vehicle comfort.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the teachings of Rao, Powers, and Fritz to obtain road conditions such as road sliding anti sliding performance because it provides the benefit of analyzing vibrations for occupant comfort.
37.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Investigating the Relationship between Pavement Roughness and Heart-Rate Variability by Road Driving Test, 2011), in view of Rao (US 20180022361 A1), in view of Powers (US 20150166072 A1), and in further view of Fairgrieve (US 20150203116 A1).
38.	Regarding Claim 6, Zhang, Rao, and Powers remains as applied above in Claim 3.
Zhang, Rao, and Powers fails to teach b71) recording a position of a vibration as a temporary data to be confirmed when the vibration beyond expectation is detected, and adding the data to GIS and b72) recording a position of a vibration as a temporary data to be deleted when the vibration within expectation is not detected, and deleting the data from GIS database when position matching degree is greater than 2.1.
	However, in the same field of endeavor, Fairgrieve teaches b71) recording a position of a vibration as a temporary data to be confirmed when the vibration beyond expectation is detected, and adding the data to GIS database when position matching degree is greater than 2.1 (Fairgrieve: [0079] "More particularly, a condition may be that one or both of the amplitude and frequency of a vibration in the vehicle body, or a particular component thereof, exceed(s) a respective predetermined threshold value [vibration beyond expectation is detected], which may be derived and programmed into a memory device [add to database] of vehicle 10..."); 
And b72) recording a position of a vibration as a temporary data to be deleted when the vibration within expectation is not detected, and deleting the data from GIS database when position matching degree is greater than 2.1 (Fairgrieve: [0079] "If, however, one or both of the amplitude and frequency [vibration] falls below (or, in certain embodiments, meets or falls below) the threshold [vibration expectation not detected] value corresponding thereto, it can be determined that the condition is not met.").
Zhang, Rao, Powers, and Fairgrieve are considered to be analogous to the claimed invention because they are in the same field of vehicle data acquisition and vehicle comfort.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the teachings of Rao, Powers, and Fairgrieve to update a database because it provides the benefit of road data that can be used for vehicle comfort.

Allowable Subject Matter
39.	Claims 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35

40.	Claims 7-20 contains allowable subject matter as the closest prior art references Zhang (Investigating the Relationship between Pavement Roughness and Heart-Rate Variability by Road Driving Test, 2011), Rao (US 20180022361 A1), Powers (US 20150166072 A1), Fritz (US 20180141561 A1), and Fairgrieve (US 20150203116 A1) do not teach or render obvious the following limitations:
	Claims 7-12:  when the differences of IRI between the ahead road section and the current position is less than 10%, and there is no abnormal condition, the speed curve is of constant speed; and when the differences of IRI between the ahead road section and the current position is greater than or equal to 10%, or there is abnormal condition, the speed curve is of hyperbolic tangent function, which includes two parameters: speed difference value and smooth parameter, the speed difference value is the difference between the current speed and the speed corresponding to the target comfort.
	Claims 13-15: the differences of IRI between the ahead road section and the current position is greater than 10%, but there is no abnormal condition, the smooth parameter stability coefficient is calculated as follows: calculating a range of stability coefficients; 120825167v1the stability coefficient equals to the maximum of the range of stability coefficients.
Claims 16-18: the differences of IRI between the ahead road section and the current position is less than 10%, but there is abnormal condition, the smooth parameter stability coefficient is calculated as follows: e21) calculating acceleration jerk, ensuring the acceleration jerk is within an acceptable threshold; calculating  a range of stability coefficients; establishing a nonlinear optimization equation, based on the prediction mode and a distance of the automated vehicle from the nearest abnormal condition; and calculating a range of stability coefficients; and e23) comparing the two ranges of stability coefficients in e21) and e22); the stability coefficient equals to the maximum of the two ranges.
Claims 19-20: the differences of IRI between the ahead road section and the current position is greater than 10%, and there is abnormal condition, the smooth parameter stability coefficient is a first coefficient; e32) calculating acceleration jerk, so that it is less than an acceleration jerk threshold; calculating a range of stability coefficients, the maximum of which is a second coefficient; 120825167vie33) calculating maximum acceleration; establishing a nonlinear optimization equation, based on the prediction mode and a distance of the automated vehicle from the nearest abnormal condition; and calculating a range of stability coefficients, the maximum of which is a third coefficient; and e34) the stability coefficient equals to the maximum of the three coefficients in e31), e32), and e33).
41.	Regarding Claim 7, the prior art teaches establishing a prediction model between vibration of the pavement and driving comfort, obtaining several types of road conditions and assisting the vehicle based on the road conditions from testing, and optimizing the speed of the vehicle based on acceleration, deceleration, and constant speed. Also, the prior art teaches detecting and wirelessly uploading vibration data from in car sensors to update a database.  The prior art does not teach or render obvious obtaining the IRI between the ahead road section and the current position is less than 10% and when there is no abnormal condition, the speed curve is of constant speed.  Also, when the differences of IRI between the ahead road section and the current position is greater than or equal to 10%, or there is abnormal condition, the speed curve is of hyperbolic tangent function that includes the speed difference value and smooth parameter.  
42.	Regarding Claim 13, the prior art teaches establishing a prediction model between vibration of the pavement and driving comfort, obtaining several types of road conditions and assisting the vehicle based on the road conditions from testing, and optimizing the speed of the vehicle based on acceleration, deceleration, and constant speed.  Also, the prior art teaches detecting and wirelessly uploading vibration data from in car sensors to update a database.  The prior art does not teach or render obvious obtaining the IRI between the ahead road section and the current position is less than 10% and when there is no abnormal condition, the speed curve is of constant speed.  Also, when the 
43.	Regarding Claim 16, the prior art teaches establishing a prediction model between vibration of the pavement and driving comfort, obtaining several types of road conditions and assisting the vehicle based on the road conditions from testing, and optimizing the speed of the vehicle based on acceleration, deceleration, and constant speed.  Also, the prior art teaches detecting and wirelessly uploading vibration data from in car sensors to update a database.  The prior art does not teach or render obvious obtaining the IRI between the ahead road section and the current position is less than 10% and when there is no abnormal condition, the speed curve is of constant speed.  Also, when the differences of IRI between the ahead road section and the current position is greater than or equal to 10%, or there is abnormal condition, the speed curve is of hyperbolic tangent function that includes the speed difference value and smooth parameter.  In addition, the prior art does not teach a difference in the international roughness index between the current position and the ahead road section with abnormal conditions, where a smooth parameter range is calculated using a nonlinear optimization equation.
44.	Regarding Claim 19, the prior art teaches establishing a prediction model between vibration of the pavement and driving comfort, obtaining several types of road conditions and assisting the vehicle based on the road conditions from testing, and optimizing the speed of the vehicle based on acceleration, deceleration, and constant speed. Also, the prior art teaches detecting and wirelessly uploading vibration data from in car sensors to update a database.  The prior art does not teach or render obvious obtaining the IRI between the ahead road section and the current position is less than 

Prior Art
45.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Chen (Road Condition Monitoring using On-board Three-axis Acceleration and GPS Sensor, 2011) is directed to data collection of international roughness index (IRI) of roads and evaluate the pavement roughness level, based on the speed and IRI.
Dantu (US 20120053805 A1) is directed to analyzing driving performance and road conditions.
Luk (US 20120197587 A1) is directed to ride evaluation using acceleration to determine a vibration level.
Mizoguchi (US 20160259814 A1) is directed to map processing for a map database for roads which a vehicle travel, and updating the map database in accordance with a determination result.
Posch (US 20160221575 A1) is directed to optimizing driver assistance systems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T SILVA/Examiner, Art Unit 3663

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663